Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Allowable Subject Matter
Claims 1-15, 20-24 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Based on Remark filed 9/20/2021 and the amended limitations, the prior art of record neither anticipates nor render obvious the combination of limitations set for the independent claims.
Regarding independent claims 1, the prior art fails to teach or suggest: “automatically modifying, by the computing device, an outline of at least one glyph of the local font to have a visual appearance that is similar to a corresponding glyph of the source font using at least one font attribute value specified in the font descriptor for the source font; generating, by the computing device, synthesized font using the modified outline of the at least one glyph of the local font; and outputting, by the computing device, the electronic document with the synthesized font in place of the source font.” in combination with all the limitations recited in claim 1.
Regarding claim 20, the prior art fails to teach or suggest: “automatically modifying, by the computing device, an outline of at least one glyph of the local font to have a visual appearance that is similar to a corresponding glyph of the source font using at least one font attribute value specified in the font descriptor for the source font; generating, by the computing device, synthesized font using the modified outline of the 
Regarding claim 24, the prior art fails to teach or suggest: “automatically modifying an outline of at least one glyph of the local font to have a visual appearance that is similar to a corresponding glyph of the source font using at least one font attribute value specified in the font descriptor for the source font; generating  synthesized font using the modified outline of the at least one glyph of the local font; and outputting the electronic document with the synthesized font in place of the source font.” in combination with all the limitations recited in claim 24.

Claims 2-15, 21-23 depend either directly or indirectly form independent claim 1, or claim 20 and are allowable for at least the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH LE whose telephone number is (571)270-7842.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARAH LE/Primary Examiner, Art Unit 2619